1

2

3

4

5

6

7

8
                          UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11   JONATHAN LOYHAYEM,                         )   Case No. 2:20-cv-559-JAK (ASx)
     individually and on
12   behalf of all others similarly situated,   )
13
                                                )
     Plaintiff,                                 )
14
            vs.                                 )   ORDER RE JOINT STIPULATION
                                                )   OF DISMISSAL OF ACTION OF
15
     LIBERTY CAPITAL GROUP, INC.,                   THE INDIVIDUAL CLAIMS WITH
                                                )   PREJUDICE AND THE PUTATIVE
16   and                                            CLASS CLAIMS WITHOUT
     DOES 1-10, inclusive, and each of          )
                                                    PREJUDICE (DKT. 29)
17   them,                                      )
                                                )
18
                       Defendant                )
19                                              )
20

21

22

23

24

25

26

27

28
1          Based on a review of the Joint Stipulation of Dismissal of Action of the
2    Individual Claims with Prejudice and the Putative Class Claims without Prejudice
3    (the “Stipulation” (Dkt. 29)), sufficient good cause has been shown for the
4    requested relief. Therefore, the Stipulation is APPROVED. This action is
5    dismissed in its entirety with prejudice as to the individual claims of the named
6    Plaintiff, and without prejudice as to the claims of the Putative Class alleged in
7    the Complaint, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii). Each party shall bear
8    its own costs and attorney’s fees.
9

10   IT IS SO ORDERED.
11

12
     Dated: October 26, 2020                __________________________
13                                          John A. Kronstadt
14
                                            United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28
